       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 1 of 23



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                        SECOND
                                                 SUPERSEDING
                      v.                         INDICTMENT

 STEVEN BARROS PINTO,                            Case No. 3:18-cr-00054
 a/k/a YEABOY;
 LOUIS FELIX BELL;                               Violations: 21 U.S.C. §§ 846, 848(a),
 AMANDA RENEE SCHNEIDER;                         848(c), 853, 963, and 970; and 18 U.S.C.
 ROBINSON ANDRES GOMEZ,                          §§ 1503, 1512(b)(1), 1512(i), 1956(h),
 a/k/a ROB;                                      and 2
 KEVEEN ODAIR NOBRE; and
 DAVID JOSHUA CAMPBELL

                                        COUNT ONE

 Conspiracy to Possess with Intent to Distribute and Distribute Controlled Substances
  and Controlled Substance Analogues Resulting in Serious Bodily Injury and Death

The Grand Jury Charges:

      From in or about January 2013 to the date of this Second Superseding Indictment,

in the Districts of North Dakota, Oregon, Florida, Georgia, North Carolina, New Jersey,

California, South Carolina, Ohio, Colorado, Maryland, Rhode Island, and elsewhere,

                     STEVEN BARROS PINTO, a/k/a YEABOY;
                    ROBINSON ANDRES GOMEZ, a/k/a ROB; and
                          DAVID JOSHUA CAMPBELL

did knowingly and intentionally combine, conspire, confederate, and agree together with

the following defendants that were indicted in the District of North Dakota, Eastern

Division: Brandon Corde Hubbard, et al., Case No. 2:15-cr-12; Daniel Vivas Ceron,

Case No. 3:15-cr-55; Ronnie Lee Helms, Case No. 3:15-cr-96; Jian Zhang, et al., Case

No. 3:17-cr-206, and others, both known and unknown to the grand jury, to possess with
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 2 of 23



intent to distribute and distribute a mixture and substance of the following controlled

substances and controlled substance analogues which were intended for human

consumption as provided in 21 U.S.C. § 813:

       A. Fentanyl, a Schedule II controlled substance;

       B. ANPP (4-anilino-N-phenethyl-4-piperidine), a Schedule II controlled

          substance;

       C. Ethylone (3,4 –Methylenedioxyethylcathinone), a Schedule I controlled

          substance;

       D. Acetyl fentanyl, a/k/a (N-(1-phenethylpiperidin-4-yl)-N-pheylacetamide), a

          controlled substance analogue of fentanyl. Acetyl fentanyl was designated a

          Schedule I controlled substance on July 17, 2015;

       E. Beta-hydroxy-thiofentanyl, a/k/a (β)-hydroxythiofentanyl, N-[1-[2-hydroxy-2-

          (2-thienyl)ethyl]-4-piperidinyl]-N-phenyl-propanamide, a controlled substance

          analogue of thiofentanyl, a Schedule I controlled substance. Beta hydroxy-

          thiofentanyl was designated a Schedule I controlled substance on May 12,

          2016;

       F. U-47700, a/k/a 3,4-Dichloro-N-[2-(dimethylamino)cyclohexyl]-N-

          methylbenzamide, a controlled substance analogue of AH-7921 a/k/a 3,4-

          dichloro –N-[(1-(dimethylamino)cyclohexyl]methyl]benzamide, a Schedule I

          controlled substance. U-47700 was designated a Schedule I controlled

          substance on November 14, 2016; and



                                             2
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 3 of 23



       G. Furanyl fentanyl, a/k/a N-(1-Phenthylpiperidin-4-yl)-N-phenylfuran-2-

          carboamide, a controlled substance analogue of fentanyl, a Schedule II

          controlled substance. Furanyl fentanyl was designated a Schedule I controlled

          substance on November 29, 2016;

all in violation of Title 21, United States Code, Sections 802(32), 812, 813, 841(a)(1),

and 841(b)(1)(C); and Title 18, United States Code, Section 2.

                                   Drug Quantity Finding

       The grand jury specifically finds that this conspiracy moved more than 400 grams

of a mixture and substance containing fentanyl 1, a Schedule II controlled substance, and

more than 100 grams of a mixture and substance of an analogue of fentanyl as provided

in 21 U.S.C. § 841(b)(1)(A)(vi). This amount is attributable to all defendants as a result

of their conduct and the conduct of other co-conspirators that was reasonably foreseeable

to the defendants.

                             Death and Serious Bodily Injury

       The grand jury specifically finds that deaths and serious bodily injuries alleged in

this Count were reasonably foreseeable to defendants STEVEN BARROS PINTO, a/k/a

YEABOY, and DAVID JOSHUA CAMPBELL based upon their conduct and the scope

of conduct of other co-conspirators known to them.




1
 21 U.S.C. § 841(b)(1)(A)(vi): The chemical structure of fentanyl is N-phenyl-N-[1-(2-
phenylethyl)-4-piperidinyl] propanamide.
                                             3
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 4 of 23



                                        Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

       1.     Co-conspirators did possess with intent to distribute and distribute a

mixture and substance containing a detectable amount of fentanyl, a Schedule II

controlled substance; ANPP (4-anilino-N-phenethyl-4-piperidine), a Schedule II

controlled substance; and ethylone, a Schedule I controlled substance, within the states of

North Dakota, Oregon, North Carolina, Florida, Colorado, Maryland, Rhode Island, and

elsewhere;

       2.     Co-conspirators did possess with intent to distribute and distribute a

mixture and substance containing detectable amounts of acetyl fentanyl and furanyl

fentanyl, which are controlled substance analogues of fentanyl, a Schedule II controlled

substance; beta-hydroxy-thiofentanyl, a controlled substance analogue of thiofentanyl, a

Schedule I controlled substance; and U-47700, an analogue of AH-7921, within the states

of North Dakota, Oregon, New Jersey, Georgia, North Carolina, Florida, Colorado,

Maryland, Rhode Island, and elsewhere;

       3.     Co-conspirators would and did attempt to conceal their activities by various

means and methods including, but not limited to, using various telecommunication

facilities designed to mask the identity of co-conspirators. To ensure anonymity and

facilitate this conspiracy, co-conspirators used various alias names, WICKR application

names, and email addresses, including, but not limited to:



                                             4
Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 5 of 23



      a. Phantom Pharma;

      b. Joe Bleau;

      c. Yaakov Goldmountain;

      d. Mountain;

      e. Goldmountain;

      f. Solid Goldmountain;

      g. Apexpharma;

      h. TheGoldenDawn;

      i. TheLink;

      j. SilentWisdom;

      k. Darkwebtycoon;

      l. Pandora;

      m. Pandora91;

      n. Toxic Storm;

      o. Oddcouple;

      p. RSix;

      q. Expiresmarch31@gmail.com;

      r. Lucratifanarchy777@gmail.com;

      s. Thelink.pharma@gmail.com;

      t. Undergroundportal777@gmail.com;

      u. Livingmountain777@gmail.com;

      v. Canada.pharma.labs@gmail.com;

                                5
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 6 of 23



                w. Opiationcreation@gmail.com;

                x. Sod.catalase@gmail.com;

                y. sltls@hotmail.com;

                z. info@zaronasia.com;

                aa. Dedaola1@126.com;

                bb. Goodpartner78@gmail.com;

                cc. Whereisit2013@gmail.com;

                dd. Agssg84@gmail.com;

                ee. dashghahary@icloud.com;

                ff. rainbowsix@icloud.com;

                gg. Acoustickitty1960@gmail.com; and

                hh. Steez25@gmail.com;

       4.     Co-conspirators would and did use United States and Canadian currency in

their drug transactions, as well as virtual currency systems;

       5.     Co-conspirators used computers to order and sell substances online using

internet sites that are specifically designed to be hidden from the public;

       6.     Co-conspirators arranged to obtain controlled substances and controlled

substance analogues from outside the United States including, but not limited to, Canada

and China. These substances were then distributed across the United States;

       7.     The distribution of acetyl fentanyl, (N-(1-phenethylpiperidin-4-yl)-N-

pheylacetamide), a controlled substance analogue of fentanyl, resulted in the death of

J.W. in Garland, North Carolina, on or about January 19, 2014;

                                              6
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 7 of 23



       8.     The distribution of acetyl fentanyl, (N-(1-phenethylpiperidin-4-yl)-N-

pheylacetamide), a controlled substance analogue of fentanyl, resulted in the death of

D.L. in Ramsey, New Jersey, on or about February 23, 2014;

       9.     The distribution of fentanyl, a Schedule II controlled substance, resulted in

serious bodily injury to J.B. and C.H.J. in Fayetteville, North Carolina, on or about

February 24, 2014;

       10.    In or about August through September 2014, Daniel Vivas Ceron, along

with other co-conspirators, arranged a shipment of fentanyl, acetyl fentanyl, and ANPP

from Canada to Florida;

       11.    In or about September 2014 through October 2014, Daniel Vivas Ceron,

along with other co-conspirators, arranged a shipment of acetyl fentanyl from Canada to

Florida;

       12.    In or about November 2014, Daniel Vivas Ceron, along with other co-

conspirators, arranged a shipment of fentanyl to a co-conspirator in Portland, Oregon;

       13.    The distribution of a mixture and substance containing fentanyl, a

Schedule II controlled substance, resulted in the death of B.E.H. in Grand Forks, North

Dakota, on or about January 3, 2015;

       14.    The distribution of a mixture and substance containing fentanyl, a

Schedule II controlled substance, resulted in serious bodily injury to L.E.H. in Portland,

Oregon, on or about March 7, 2015;




                                             7
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 8 of 23



       15.    The distribution of a mixture and substance containing fentanyl, a

Schedule II controlled substance, resulted in serious bodily injury to S.D.D. in Portland,

Oregon, on or about March 8, 2015;

       16.    The distribution of a mixture and substance containing fentanyl, a

Schedule II controlled substance, resulted in serious bodily injury to K.R.E. in Portland,

Oregon, on or about March 9, 2015;

       17.    The distribution of a mixture and substance containing fentanyl, a

Schedule II controlled substance, resulted in the death of L.E.B. in Portland, Oregon, on

or about March 21, 2015;

       18.    In or about February 2015 through March 2015, Daniel Vivas Ceron, along

with other co-conspirators, arranged a shipment of a mixture and substance containing

beta-hydroxy-thiofentanyl from Canada to Portland, Oregon;

       19.    In or about April 2015, Daniel Vivas Ceron, along with other co-

conspirators, arranged a shipment of a mixture and substance containing a detectable

amount of fentanyl, a Schedule II controlled substance, from China to Portland, Oregon;

       20.    In or about May 2015, Daniel Vivas Ceron, along with other co-

conspirators, arranged a shipment of a mixture and substance containing a detectable

amount of fentanyl, a Schedule II controlled substance, from Canada to Fargo, North

Dakota;

       21.    In or about October 2015 through in or about December 2015, Jian Zhang,

a/k/a Hong Kong Zaron, and other co-conspirators, arranged a shipment of a mixture and



                                             8
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 9 of 23



substance containing a detectable amount of acetyl fentanyl, from a co-conspirator in

California to Florida;

       22.    In or about December 2015 through in or about January 2016, Jian Zhang,

a/k/a Hong Kong Zaron, and other co-conspirators, arranged a shipment of approximately

147 grams of a mixture and substance containing furanyl fentanyl, from China to Florida,

and a shipment of a mixture and substance containing acetyl fentanyl by a co-conspirator

from California to Florida;

       23.    In or about March 2016 through in or about April 2016, Jian Zhang,

a/k/a Hong Kong Zaron, and other co-conspirators, arranged a shipment of approximately

298 grams of a mixture and substance containing furanyl fentanyl and approximately 299

grams of a mixture and substance containing U-47700 to Grand Forks, North Dakota;

       24.    In or about April 2016 through in or about May 2016, Jian Zhang,

a/k/a Hong Kong Zaron, and other co-conspirators, arranged a shipment of approximately

247 grams of a mixture and substance containing furanyl fentanyl to Florida;

       25.    The distribution of a mixture and substance containing fentanyl, a

Schedule II controlled substance, resulted in serious bodily injury to C.S.H. in Lincoln,

Rhode Island, on or about May 19, 2016;

       26.    Co-conspirators used violence and the threat of violence to further the drug

conspiracy including, but not limited to:

              a. The assault of K.O.N. by co-conspirators in Rhode Island on or about

              August 2017;



                                             9
      Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 10 of 23



      27.    Jason Joey Berry, a/k/a Daniel Desnoyers, and Daniel Vivas Ceron,

a/k/a Daniel Vivas-Ceron, were the organizers and leaders in this criminal conspiracy in

Canada and did so while incarcerated in the Drummond Institution, a medium security

prison facility located in Quebec, Canada; and

      28.    Jian Zhang, a/k/a Hong Kong Zaron, was an organizer and leader of this

criminal conspiracy in China and did so by establishing and using the business name of

“Zaron Bio-tech,” based in China;

      All in violation of Title 21, United States Code, Section 846; Pinkerton v. United

States, 328 U.S. 640 (1946).




                                           10
      Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 11 of 23



                                     COUNT TWO

 Conspiracy to Import Controlled Substances and Controlled Substance Analogues
       into the United States Resulting in Serious Bodily Injury and Death

The Grand Jury Further Charges:

      From in or about January 2013 to the date of this Second Superseding Indictment,

in the Districts of North Dakota, Oregon, Florida, Georgia, North Carolina, New Jersey,

California, South Carolina, Ohio, Colorado, Maryland, Rhode Island, and elsewhere,

                    STEVEN BARROS PINTO, a/k/a YEABOY;
                   ROBINSON ANDRES GOMEZ, a/k/a ROB; and
                         DAVID JOSHUA CAMPBELL

did knowingly and intentionally combine, conspire, confederate, and agree together with

the following defendants who were indicted in the District of North Dakota, Eastern

Division: Brandon Corde Hubbard, et al., Case No. 2:15-cr-12; Daniel Vivas Ceron,

Case No. 3:15-cr-55; Ronnie Lee Helms, Case No. 3:15-cr-96, and others, both known

and unknown to the grand jury, to import into the United States from Canada and China,

a mixture and substance containing the following controlled substances and controlled

substance analogues which were intended for human consumption as provided in 21

U.S.C. § 813:

      A. Fentanyl, a Schedule II controlled substance;

      B. ANPP (4-anilino-N-phenethyl-4-piperidine), a Schedule II controlled

          substance;

      C. Ethylone (3,4 –Methylenedioxyethylcathinone), a Schedule I controlled

          substance;


                                           11
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 12 of 23



       D. Acetyl fentanyl, a/k/a (N-(1-phenethylpiperidin-4-yl)-N-pheylacetamide), a

          controlled substance analogue of fentanyl. Acetyl fentanyl was designated a

          Schedule I controlled substance on July 17, 2015;

       E. Beta-hydroxy-thiofentanyl, a/k/a (β)-hydroxythiofentanyl, N-[1-[2-hydroxy-2-

          (2-thienyl)ethyl]-4-piperidinyl]-N-phenyl-propanamide, a controlled substance

          analogue of thiofentanyl, a Schedule I controlled substance. Beta hydroxy-

          thiofentanyl was designated a Schedule I controlled substance on May 12,

          2016;

       F. U-47700, a/k/a 3,4-Dichloro-N-[2-(dimethylamino)cyclohexyl]-N-

          methylbenzamide, a controlled substance analogue of AH-7921 a/k/a 3,4-

          dichloro –N-[(1-(dimethylamino)cyclohexyl]methyl]benzamide, a Schedule I

          controlled substance. U-47700 was designated a Schedule I controlled

          substance on November 14, 2016; and

       G. Furanyl fentanyl, a/k/a N-(1-Phenthylpiperidin-4-yl)-N-phenylfuran-2-

          carboamide, a controlled substance analogue of fentanyl, a Schedule II

          controlled substance. Furanyl fentanyl was designated a Schedule I controlled

          substance on November 29, 2016;

all in violation of Title 21, United States Code, Sections 802(32), 812, 813,

841(b)(1)(B)(vi), 841(b)(1)(C), 952(a), 960(a)(1), and 960(b)(3); and Title 18, United

States Code, Section 2.




                                            12
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 13 of 23



                                  Drug Quantity Finding

       The grand jury specifically finds that this conspiracy moved more than 400 grams

of a mixture or substance containing a detectable amount of fentanyl, a Schedule II

controlled substance, and more than 100 grams of an analogue of a mixture or substance

containing a detectable amount of fentanyl, as provided in 21 U.S.C. § 960(b)(1)(F). This

amount is attributable to all defendants as a result of their conduct and the conduct of

other co-conspirators reasonably foreseeable to the defendants.

                             Death and Serious Bodily Injury

       The grand jury specifically finds that deaths and serious bodily injuries alleged in

this Count were reasonably foreseeable to defendant STEVEN BARROS PINTO, a/k/a

YEABOY, and DAVID JOSHUA CAMPBELL based upon their conduct and the scope

of conduct of other co-conspirators known to them.

                                        Overt Acts

       1.     Jason Joey Berry, a/k/a Daniel Desnoyers, and Daniel Vivas Ceron were

the organizers and leaders of this criminal conspiracy in Canada and did so while

incarcerated in the Drummond Institution, a medium security prison facility located in

Quebec, Canada;

       2.     Jian Zhang, a/k/a Jong Kong Zaron, was an organizer and leader of this

criminal conspiracy in China and did so by establishing and using the business name

“Zaron Bio-tech,” based in China. This criminal organization facilitated the unlawful

importation of fentanyl, acetyl fentanyl, ANPP, beta-hydroxy-thiofentanyl, U-47700,

ethylone, and furanyl fentanyl from China to the United States and Canada. These

                                             13
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 14 of 23



controlled substances and controlled substance analogues were then unlawfully

distributed throughout the United States as part of the conspiracy alleged in Count One of

this Second Superseding Indictment;

       3.     Members of the conspiracy paid the international sources of supply for

these substances on numerous occasions using the means and methods alleged in

Count One of this Second Superseding Indictment;

       4.     The unlawful activities related to the unlawful importation of fentanyl and

acetyl fentanyl resulted in deaths and serious bodily injury to multiple victims, as alleged

in Count One of this Second Superseding Indictment, and are incorporated herein by

reference; and

       5.     Members of the conspiracy used violence and the threat of violence to

further the conspiracy, as alleged in Count One of this Second Superseding Indictment,

and are incorporated herein by reference;

       In violation of Title 21, United States Code, Section 963; Pinkerton v. United

States, 328 U.S. 640 (1946).




                                             14
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 15 of 23



                                      COUNT THREE

                             Continuing Criminal Enterprise

The Grand Jury Further Charges:

       From in or about January 2013 to the present, in the Districts of North Dakota,

Oregon, Florida, Georgia, North Carolina, New Jersey, California, South Carolina, Ohio,

Maryland, Rhode Island, and elsewhere,

                       STEVEN BARROS PINTO, a/k/a YEABOY,

did knowingly and intentionally engage in a Continuing Criminal Enterprise in that he

violated Title 21, United States Code, Sections 812, 813, 841(a)(1), and 846, including,

but not limited to, the violations alleged in Count One of this Second Superseding

Indictment, which are incorporated herein by reference. The above-described violations

were, and are, part of a continuing series of violations.

       These continuing series of violations were undertaken by STEVEN BARROS

PINTO, a/k/a YEABOY, in concert with at least five other persons with respect to whom

STEVEN BARROS PINTO, a/k/a YEABOY, occupied a position of organizer,

supervisor, and manager.

       From this continuing series of violations, STEVEN BARROS PINTO,

a/k/a YEABOY, obtained a substantial income.

       The United States specifically alleges that STEVEN BARROS PINTO,

a/k/a YEABOY, was the principal administrator, organizer, and leader of the enterprise.

       In violation of Title 21, United States Code, Sections 848(a) and 848(c).



                                             15
      Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 16 of 23



                                     COUNT FOUR

                              Tampering with a Witness

The Grand Jury Further Charges:

      On or about March 7, 2018, in the Districts of North Dakota, Florida, and

elsewhere,

                      STEVEN BARROS PINTO, a/k/a YEABOY,

did knowingly and corruptly persuade and attempt to persuade D.J.C. to hinder, delay, or

prevent the communication to a law enforcement officer or judge of the United States of

information related to the commission of a federal offense, namely the drug conspiracy

alleged in Count One of this Second Superseding Indictment, by directly or indirectly

paying D.J.C. to remain silent about the conspiracy;

      In violation of Title 18, United States Code, Sections 1512(b)(1), 1512(i), and 2.




                                           16
      Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 17 of 23



                                  COUNT FIVE
                              Tampering with a Witness

The Grand Jury Further Charges:

      On or about March 12, 2018, in the Districts of North Dakota, Rhode Island, and

elsewhere,

                     STEVEN BARROS PINTO, a/k/a YEABOY,

did knowingly and corruptly persuade and attempt to persuade D.S.G. to hinder, delay,

or prevent the communication to a law enforcement officer or judge of the United States

of information related to the commission of a federal offense, namely the drug conspiracy

alleged in Count One of this Second Superseding Indictment, by directly or indirectly

paying to send D.S.G. to Cape Verde;

      In violation of Title 18, United States Code, Sections 1512(b)(1), 1512(i), and 2.




                                           17
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 18 of 23



                                       COUNT SIX

                                  Obstruction of Justice

The Grand Jury Further Charges:

       In or about March 30, 2018, in the District of North Dakota, and elsewhere,

                      STEVEN BARROS PINTO, a/k/a YEABOY,

did corruptly influence, obstruct, and impede, and endeavor to influence, obstruct, and

impede the due administration of justice in United States of America v. Steven Pinto,

et al., Case Nos. 3:18-mj-00068 and 3:18-cr-00054, in the United States District Court for

the District of North Dakota, specifically, by communicating with a third party with

instructions to co-conspirators to remain silent about the charged drug trafficking

conspiracy;

       In violation of Title 18, United States Code, Sections 1503 and 2.




                                            18
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 19 of 23



                                     COUNT SEVEN

                            Money Laundering Conspiracy

The Grand Jury Further Charges:

       From in or about January 2013 to the present, in the Districts of North Dakota,

Oregon, Florida, Georgia, North Carolina, New Jersey, California, South Carolina, Ohio,

Colorado, Maryland, Rhode Island, and elsewhere,

                     STEVEN BARROS PINTO, a/k/a YEABOY,

did knowingly and willfully combine, conspire, confederate, and agree together and with

others, to commit an offense against the United States, specifically: to violate Title 18,

United States Code, Sections 1956(a)(1)(A)(i) and (a)(1)(B)(i), in that members of the

conspiracy did knowingly and intentionally conduct and attempt to conduct financial

transactions in and affecting interstate and foreign commerce within the United States

and also by moving monetary instruments from the United States and to Canada and

China as described below, which involved the proceeds of a specified unlawful activity,

that is, the distribution and importation of controlled substances and controlled substance

analogues intended for human consumption in violation of Title 21, United States Code,

Sections 802(32), 812, 813, 841, 846, 848, 952, 960, and 963, with the intent to promote

the carrying on of the specified unlawful activity and knowing that the transactions were

designed in whole and in part to conceal and disguise the nature, location, source,

ownership, and control of the proceeds of the said specified unlawful activity, in violation

of Title 18, United States Code, Section 1956(h).



                                             19
      Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 20 of 23



                                       Overt Acts

      In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

      1.     During the course of and to further said conspiracy, members of the

conspiracy sold controlled substances and controlled substance analogues across the

United States including, but not limited to: North Dakota, Oregon, Florida, Georgia,

North Carolina, New Jersey, California, South Carolina, Ohio, Colorado, Maryland,

Rhode Island, and elsewhere;

      2.     During the time frame of the conspiracy, members of the conspiracy sold

the controlled substances and controlled substance analogues. Co-conspirators then

conducted numerous financial transactions including, but not limited to, money wires,

bank wires, and bank deposits, using U.S. currency, Canadian currency, and virtual

currency systems to pay for controlled substances and other items and services to

promote the conspiracy; and

      3.     To hide their financial transactions, co-conspirators used off-shore

accounts, anonymous virtual currency transactions, and third parties to move money, as

well as using encrypted communication applications to discuss financial transactions; and




                                           20
      Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 21 of 23



      4.     The purpose of transferring currency in this fashion was to promote the

ongoing drug conspiracy and to conceal and disguise the nature, source, ownership, and

control of the proceeds from the trafficking of controlled substances and controlled

substance analogues;

      In violation of Title 18, United States Code, Section 1956(h).




                                            21
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 22 of 23



                              FORFEITURE ALLEGATION
The Grand Jury Further Finds Probable Cause That:

       Upon the conviction of STEVEN BARROS PINTO, a/k/a YEABOY, of the

controlled substance offense alleged in Count One of the Second Superseding Indictment,

in violation of Title 21, United States Code, Section 846,

                        STEVEN BARROS PINTO, a/k/a YEABOY,

shall forfeit to the United States, pursuant to Title 21, United States Code, Sections 853

and 970, any and all property constituting or derived from any proceeds STEVEN

BARROS PINTO, a/k/a YEABOY, obtained directly or indirectly as a result of the

violations and any and all property used or intended to be used in any manner or part to

commit or to facilitate the commission of the violations alleged in Count One and Count

Two of this Second Superseding Indictment. This includes, but is not limited to:

       1. $25,187 in cash seized on March 1, 2018, and

       2. A gold necklace with diamonds seized on March 1, 2018.

       If any of the forfeitable property as a result of any act or omission of the

defendant(s):

                (a) cannot be located upon the exercise of due diligence;

                (b) has been transferred or sold to, or deposited with, a third party;

                (c) has been placed beyond the jurisdiction of the court;

                (d) has been substantially diminished in value; or

                (e) has been commingled with other property which cannot be divided

                without difficulty,

                                               22
       Case 3:18-cr-00054-PDW Document 158 Filed 11/28/18 Page 23 of 23



it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), to seek forfeiture of any other property of said defendant up to the value

of the forfeitable property;

       In violation of Title 21, United States Code, Sections 853 and 970.

                                           A TRUE BILL:



                                           _________________________________
                                           /s/ Grand Jury Foreperson
                                           Foreperson


/s/ Christopher C. Myers
CHRISTOPHER C. MYERS
United States Attorney

CCM:ld




                                             23
